DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez Masague (US 9,061,789 B2) in view of Eisen (US 2016/0122069 A1).
Regarding claim 1, Lopez Masague teaches paperboard container (Fig. 7-10) comprising: a paperboard receptacle enclosing in an assembled state a three-dimensional space configured to receive a food product and having a floor, a plurality of side walls of equal height joined to the floor along a fold line (Fig. 11), and an opening through which the food product enters the space; and a paperboard closure disposed across the opening, the closure comprising first and second flaps 1, the first flap (the horizontal flap as shown in Fig. 7) joined to one of the plurality of side walls along a fold line and the second flap joined to an opposite one of the plurality of side walls along a fold line, one of the first and second flaps having a first region adjacent a distalmost edge configured to attach to an adhesive 7 covered by a barrier having a release coating, another of the first and second flaps (the vertically oriented flap 1 as shown in Fig. 7) having a second region adjacent a distalmost edge thereof and defined between the edge and a tamper-evident region of weakness 6 that may be irreversibly split to open the closure disposed along a border of the second region (Fig. 8), the first and second regions of the first and second flaps overlapping in a closed state with the adhesive attaching the first and second flaps in the second region.  Lopez Masague does not teach the adhesive is located in the first region, instead teaching it in the second region.
Eisen teaches an analogous container having flaps joined by adhesive having a releasable barrier coating that opens using a tear strip and teaches the adhesive and barrier coating can alternatively be located on an inner closure flap facing up (Fig. 12) or on the outer flap having the tear strip facing down (Fig. 6).  It would have been obvious to one of ordinary skill in the art to reverse the position of the adhesive and tear strip as taught by Eisen as it has been held that a mere reversal of parts is an obvious modification, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). See MPEP 2144.04.VI.A.
Regarding claim 2, Lopez Masague teaches the region of weakness 6 comprises at least one set of perforations (Fig. 7).
Regarding claim 4, Lopez Masague teaches the paperboard receptacle comprises a rectangular floor with four side walls, each side wall joined to the floor along a fold line (Figs. 7 and 11).
Regarding claim 9, Lopez Masague teaches the paperboard container comprises a rectangularly-shaped box (Fig. 8).
Regarding claim 10, Lopez Masague teaches the paperboard container has a closure that lies flat when secured (Fig. 8).

Claims 1-4, 6-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim (US 5,839,652) in view of Lopez Masague (US 9,061,789 B2) in view of Eisen (US 2016/0122069 A1).
Regarding claim 1, Ben-Haim teaches a paperboard container comprising: a paperboard receptacle enclosing in an assembled state (Fig. 3) a three-dimensional space configured to receive a food product and having a floor 12 (Fig. 1), a plurality of side walls 14, 16 of equal height joined to the floor along a fold line, and an opening (Fig. 3) through which the food product enters the space; and a paperboard closure disposed across the opening (Fig. 2), the closure comprising first 26 and second 28 flaps, the first flap 26 joined to one of the plurality of side walls along a fold line and the second flap 28 joined to an opposite one of the plurality of side walls along a fold line, the first and second flaps glued together (col 23 lines 14-16), the second flap having a second region adjacent a distalmost edge thereof and defined between the edge and a tamper-evident region of weakness 30 that may be irreversibly split to open the closure disposed along a border of the second region (Fig. 3).  Ben-Haim teaches the flaps are attached using hot melt, so Ben-Haim does not teach the first flap having a first region adjacent a distalmost edge thereof with an adhesive disposed in the first region and a barrier having a release coating disposed over the first region.  
Regarding a first region adjacent a distalmost edge, Lopez Masague teaches an analogous container that opens using a tear strip and teaches this type of closure only requires a slight overlap of panels and teaches using an adhesive disposed in the first region and a barrier having a release coating to enable a user to selectively close the container.  It would have been obvious to one of ordinary skill in the art to modify the lid flaps of Ben-Haim with the structure of Lopez Masague instead of using hot melt with the motivation of enabling a user to selectively close the container without the need of separate adhesives, tools, or materials.
Regarding the first region having the adhesive and release coating, Eisen teaches an analogous container having flaps joined by adhesive having a releasable barrier coating that opens using a tear strip and teaches the adhesive and barrier coating can alternatively be located on an inner closure flap facing up (Fig. 12) or on the outer flap having the tear strip facing down (Fig. 6).  It would have been obvious to one of ordinary skill in the art to reverse the position of the adhesive and tear strip as taught by Eisen as it has been held that a mere reversal of parts is an obvious modification, In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). See MPEP 2144.04.VI.A.
Regarding claim 2, Ben-Haim teaches the region of weakness comprises at least one set of perforations (col 2 lines 61-63).
Regarding claim 3, Ben-Haim teaches the region of weakness comprises a tear strip including at least two sets of perforations and a reinforcement strip disposed therebetween (col 2 lines 61-63).
Regarding claim 4, Ben-Haim teaches the paperboard receptacle comprises a rectangular floor 12 with four side walls, each side wall joined to the floor along a fold line (Figs. 1-2).
Regarding claim 6, Ben-Haim teaches first 14 and second 16 adjacent side walls are joined by a corner, the corner having a first corner section 22 joined to the first side wall by a fold line, a second corner section 22 joined to the second side wall by a fold line, and the first and second corner sections joined along a common fold line 18 between the first and second corner sections.
Regarding claim 7, Ben-Haim teaches the first and second corner sections 22 each have an inner surface, and the inner surfaces of the first and second corner sections face each other when the corner is assembled (col 2 lines 8-10; Fig. 2).
Regarding claim 10, Ben-Haim teaches the paperboard container has a closure that lies flat when secured (Fig. 2).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Haim (US 5,839,652) in view of Lopez Masague (US 9,061,789 B2) in view of Eisen (US 2016/0122069 A1) as applied to claim 6 above, and further in view of Wagaman (US 2,889,102).  Ben-Haim does not teach each of the first and second corner sections have a tab, instead teaching the corners are joined using hot melt. Wagaman teaches an analogous paperboard container and teaches a corner flap structure for strongly and securely retaining the box against accidental separation and hold the box in a set up position (col 1 lines 27-33) and teaches adjacent side walls 3-4 (Fig. 1) are joined by a corner using corner sections,  one of the first and second corner sections has a tab 12, the tab configured to be attached to an outer surface of one of the first and second side walls when the corner is assembled (Fig. 2). It would have been obvious to one of ordinary skill in the art to modify the structure of Ben-Haim with the corner structure of Wagaman instead of using hot melt with the motivation of allowing a user to selectively assemble the container without the need of separate adhesives, tools, or materials.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734     

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734